PROVOSTY, J.
The title of Act 178, p. 322, of 1912, reads:
“An act to increase the revenues of the state of Louisiana by levying an annual license tax on the sale of malt liquors containing less than 2 per cent, of alcohol, and providing penalties for the nonpayment of such license.”
The body of the act imposes a state license upon the sale of such liquors, and makes- it an offense to sell them without having paid this license; and it makes it a like offense to sell them without having paid the license which the municipality or parish where the sale is made may have imposed for their sale.
This provision as to municipal and parish licenses is not covered by the title of the act, and is therefore violative of article 31 of the Constitution, which requires the object of an act to be expressed in its title. The only objects expressed in the title of said act are, to increase the revenues of thq state by the imposition of an annual license, and to make it an offense not to pay this state license.
The accused was indicted under this provision, and in a motion to quash pleaded its-unconstitutionality.
The motion should have been sustained.
*391The judgment appealed from is therefore set aside, and the indictment in this ease is quashed, and the accused is ordered discharged without day.